Case 2:19-cv-00207-TJC-MRM Document 50 Filed 05/12/20 Page 1 of 2 PageID 577



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

   JOANNE APRILE,

                Plaintiff,

   v.                                       Case No:    2:19-cv-207-FtM-32MRM

   J. MCGARVEY CONSTRUCTION
   COMPANY, INC. and JOHN S.
   MCGARVEY, Individually,

                Defendants.


                                          ORDER

         In this Fair Labor Standards Act (FLSA) case, Plaintiff Joanne Aprile claims

   she is owed overtime compensation for hours worked during her employment as a

   Project Manager with Defendant McGarvey Construction Company, Inc., a custom

   home builder owned by Defendant John S. McGarvey. Both parties move for summary

   judgment (Docs. 34, 35) claiming that the only matter in dispute is whether the FLSA’s

   executive exemption applies. That is, whether Plaintiff, a salaried employee, was

   properly classified as an executive professional employee exempt from the overtime

   provisions of the FLSA. The Court can only enter summary judgment “if the movant

   shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

         Upon review, the Court finds there is a genuine dispute of material fact

   regarding whether the executive exemption to the FLSA overtime compensation

   requirements applies. Although Defendants contend Aprile’s primary duties were
Case 2:19-cv-00207-TJC-MRM Document 50 Filed 05/12/20 Page 2 of 2 PageID 578



   managerial and has produced some evidence in support of its position, Aprile has

   produced evidence that her primary duties were not management. This genuine

   dispute of material fact as to whether Aprile performed on balance more management

   functions than not precludes summary judgment on this issue.           See Warner v.

   Walgreen Co., No. 9:14-CV-81176, 2015 WL 2341937 (S.D. Fla. May 14, 2015); Morgan

   v. Family Dollar Stores, Inc., 551 F.3d 1233 (11th Cir. 2008). Because “the [court’s]

   function is not . . . to weigh the evidence,” Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 249 (1986), the Court cannot enter summary judgment for either side.

         Accordingly, it is hereby ORDERED:

         1.     Plaintiff’s Motion for Summary Judgment (Doc. 34) is DENIED.

         2.     Defendants’ Motion for Summary Judgment (Doc. 35) is DENIED.

         3.     If the parties are interested in engaging in a settlement conference with

   the Magistrate Judge, they should file a motion no later than May 20, 2020.

         4.     This case remains set for a final pretrial conference on June 19, 2020

   at 9:30 a.m. and trial on the July 1, 2020 trial term. See Docs. 23, 28. The deadline

   for filing the parties’ final pretrial statement and any further motions in limine

   is sua sponte extended until June 15, 2020,

         DONE AND ORDERED in Jacksonville, Florida the 12th day of May, 2020.




                                                       TIMOTHY J. CORRIGAN
                                                       United States District Judge

   Copies to: Counsel of Record



                                             2
